Citation Nr: 1445376	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-05 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a tooth and jaw disability.

5.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1993 to January 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The weight of the competent and credible evidence of record is against a finding that a current bilateral hearing loss disability, a right knee disability, or a tooth and jaw disability is related to the Veteran's service.

2.  The Veteran's service-connected tinnitus is evaluated as 10 percent disabling, which is the maximum rating authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability, a right knee disability, or a tooth and jaw disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2013).

2.  There is no legal basis for the assignment of a schedular rating in excess of 10 percent for tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed in this decision.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  In the instant case, correspondence dated October 2010 provided all appropriate notification, and the Veteran has not argued that any defects in notice have occurred.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  Private medical records have been obtained and reviewed in connection with this appeal, to the extent available.  The Veteran was provided with an audiological examination in April 2011.  The VA examiner reviewed the Veteran's claim file and past medical history, recorded the Veteran's current complaints and history, conducted an appropriate evaluation, and provided an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The VA examination report is therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has not been afforded a VA examination addressing his right knee disability or his tooth and jaw disability.  No such examination is required.  When determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  While there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service, as in this case, would not suffice to meet the standard because this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278 1279.  Here, the only evidence that the Veteran's claimed right knee  disability and tooth and jaw disability either exist or are related to his military service are conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical examination is not warranted with respect to these issues.  

In his March 2012 substantive appeal, the Veteran requested a hearing before a member of the Board; however, the Veteran failed to report to his scheduled hearing without presenting good cause for his absence.  Under these circumstances, the Board considers the Veteran's request for a hearing to have been withdrawn.  38 C.F.R. § 20.702(d) (2013).  The Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met.

Service Connection

The Veteran argues that he suffers from a bilateral hearing loss disability, a right knee disability, and a tooth and jaw injury as a result of his in-service experiences.  These claims will be discussed together because they fail for the same reason, namely that the evidence does not demonstrate the presence of a current disability.

With respect to the Veteran's claim for service connection for a bilateral hearing loss disability, service connection for impaired hearing is established only when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures threshold hearing levels in decibels over a range of frequencies in Hertz.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  VA considers impaired hearing to be a disability when (a) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or; (b) the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or; (c) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).



An April 2011 audiology examination recorded the following puretone thresholds, in decibels:


HERTZ

500
1000
2000
3000
4000
LEFT
10
15
10
10
15
RIGHT
10
10
10
10
15

The Maryland CNC speech discrimination score was 100 percent for the left ear and 96 percent for the right ear.

Upon review of these results, at no time has the Veteran's auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz been 40 decibels or greater, nor has the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz been 26 decibels or greater, nor have speech recognition scores using the Maryland CNC Test been less than 94 percent.  38 C.F.R. § 3.385 (2013).  Therefore, while the Veteran's hearing may not be as acute as it once was, the medical evidence of record does not indicate that the Veteran has a current bilateral hearing loss "disability" for VA purposes, and the Veteran's claim for service connection for a bilateral hearing loss disability fails on this basis alone.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability, there can be no valid claim).  

With respect to the Veteran's claim for service connection for a right knee disability, the medical evidence of record does not support a finding that the Veteran has a current right knee disability.  For example, the Veteran sought treatment in June 2005 for bilateral knee pain, but x-rays found no fracture or acute bony abnormality of the right knee and no right knee disability was diagnosed.  The medical records that the Veteran has submitted otherwise contain no complaints, treatments, or diagnoses relating to his right knee.  With respect to the Veteran's accounts of right knee pain, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  In other words, VA must identify a disability, not the symptoms of a disability.  In this case, a right knee disability has not been identified, and the Veteran's claim is therefore denied.

With respect to the Veteran's claim for service connection for a tooth or jaw disability, the medical evidence of record does not support a finding that the Veteran has a current disability.  The medical records that the Veteran has submitted contain no complaints, treatments, or diagnoses relating to his teeth or jaw.  Instead, the Veteran has only broadly contended that he suffers from pain in the teeth and jaw as a result of his in-service experiences.  As noted above, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  In other words, VA must identify a disability, not the symptoms of a disability.  

With respect to the Veteran's lay statements regarding his claimed disabilities, the Board has no reason to doubt that the Veteran currently experiences symptoms such as difficulty hearing, right knee pain, and tooth and jaw pain.  The Veteran is competent to testify as to such.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  As noted above, however, the evidence of record does not contain audiological findings consistent with a bilateral hearing loss disability as defined by the pertinent regulations, nor does it demonstrate that the Veteran has either a right knee disability, or a tooth/jaw disability.  The Veteran, as a layperson, is not competent to report that any symptoms that he currently experiences rise to the level of a "disability" for VA purposes.  Thus, while the Veteran's hearing may not be as good as it once was, and while the Veteran's right knee may cause him to experience pain, and while the Veteran's teeth or jaw may hurt, the Veteran's statements are not sufficient to establish the existence of current disabilities at this time.  

The Board concludes that the preponderance of the evidence is against granting service connection for the Veteran's bilateral hearing loss disability, right knee disability, or tooth or jaw disability.  As the preponderance of the evidence is against the claims, the claims are denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Increased Rating

The Veteran contends that his service-connected tinnitus is more severely disabling than the currently-assigned 10 percent initial evaluation.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, in part to clarify existing VA practice that only a single 10 percent evaluation may be assigned for recurrent tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2013).  The Veteran is currently in receipt of the maximum 10 percent initial evaluation of his tinnitus.  A schedular rating in excess of 10 percent for the Veteran's tinnitus must therefore be denied as a matter of law.

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate; the Veteran is in receipt of the maximum schedular evaluation for tinnitus.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the 10 percent evaluation for his level of impairment.  In other words, he does not have, and has not reported, any symptoms from his service-connected tinnitus that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  The Veteran's disability picture is contemplated by the rating schedule and no extra-schedular referral is required.  38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In the instant case, however, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU, as it is not suggested that he is unable to obtain or maintain substantially gainful employment as a result of his tinnitus.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for a right knee disability is denied.

Service connection for a tooth and jaw disability is denied.

An initial disability rating in excess of 10 percent for tinnitus is denied.


REMAND

Additional development is warranted before the Board may make a decision on the claim of entitlement to service connection for a left knee disability.  VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The evidence of record, for example a December 2005 radiographic report, indicates that the Veteran has mild degenerative osteophyte formation in the left knee, and the Veteran contends that his left knee disability is connected to his in-service experiences, to include marching excessively, and participating in physical training and field exercises.  Accordingly, the Board finds that an examination should be provided to the Veteran on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his left knee disability.  The claims file should be provided and a complete rationale should be provided for any opinion expressed (meaning tell us why you think so or why not).  After conducting a thorough physical examination of the Veteran, the examiner should provide the following information:

a)  Diagnose any left knee disability.

b)  Provide an opinion as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's left knee disability either began during or was otherwise caused by his military service.

In so doing, the examiner should consider the private treatment record showing that the Veteran rolled his left knee and felt a pop in March 2002 while trying to apprehend a suspect.

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).
______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


